UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 5, 2008 Legacy Reserves LP (Exact name of registrant as specified in its charter) Delaware 1-33249 16-1751069 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 303 W. Wall, Suite 1400 Midland, Texas 79701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (432) 689-5200 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement OnOctober 6, 2008, Legacy Reserves LP (“Legacy”) entered into a Fifth Amendment (the “Fifth Amendment”) to the Credit Agreement dated as of March 15, 2006, as amended, with BNP Paribas, as administrative agent, and other financial institutions party thereto (the “Credit Agreement”). Pursuant to the Fifth Amendment, the borrowing base has been increased to $383.76 million. The Credit Agreement provides that Legacy may elect that borrowings be comprised entirely of alternate base rate (ABR) loans or Eurodollar Loans. Under the Fifth Amendment, interest on the loans is determined, with respect to ABR Loans, as the alternate base rate which is equal tothe higher of the prime rate or the Federal funds effective rate plus 0.50%, plus an applicable margin between 0% and 0.50%; and with respect to Eurodollar loans, interest is calculated using the London interbank rate (LIBOR) plus an applicable margin between 1.50% and 2.125%, in each case depending on the percentage of the borrowing base being utilized. Further, in addition to the existing ratio of EBITDA to interest expense and current ratio financial covenants contained in the Credit Agreement, the Fifth Amendment requires that Legacy will not permit its total debt to be greater than 3.75 times EBITDA.Total debt excludes non-cash obligations under SFAS No. 133, accounts payable and other accrued liabilities less than 90 days past invoice, and obligations under swap agreements.EBITDA is defined as consolidated net income (as adjusted form time to time to give pro forma effect to acquisitions and dispositions) plus (i) consolidated interest expense, (ii) tax expense, (iii) depreciation, depletion, amortization, accretion and impairment, including impairment of goodwill, and (iv) certain non-cash items related to mark to market accounting, equity compensation and asset write-downs, less all non-cash items increasing consolidated net income. Under the Fifth Amendment, TheRoyal Bank of Canada and Wells Fargo Bank, N.A.are added as lenders to the existing group of lenders, which includes BNP Paribas, Bank of America N.A., Wachovia Bank N.A., Compass Bank, Keybank N.A., Fortis Capital Corp and The Bank of Nova Scotia, while Comerica Bank was released from the Credit Facility. A copy of the Fifth Amendment is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 2.01 Completion of Acquisition or Disposition of Assets. OnOctober 1, 2008, Legacy Reserves Operating LP, a wholly owned subsidiary of Legacy,closed its previously announced acquisition of all of the membership interests of Pantwist, LLC (the"Pantwist Acquisition") from Cano
